     Case 2:20-cv-01676-JAD-NJK Document 3 Filed 09/15/20 Page 1 of 3



1
2
3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     TRENT JAMES HENRICKSON,                                    Case No. 2:20-cv-01676-JAD-NJK
6                                               Plaintiff                      ORDER
7            v.
8     CHARLES DANIELS, et al.,
9                                            Defendants
10
11   I.     DISCUSSION

12          On September 10, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

13   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983, an application

14   to proceed in forma pauperis, and a motion for limited leave to proceed in forma pauperis absent

15   a financial certificate. Docket Nos. 1, 1-1, 1-2.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

17   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

18   prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit

19   all three of the following documents to the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s

21          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

23          (i.e. page 4 of this Court’s approved form), and

24          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

25   six-month period.

26          Plaintiff’s application to proceed in forma pauperis, Docket No. 1, is incomplete. Plaintiff

27   has not included a financial certificate or an inmate account statement for the previous six-month

28   period with his application. Accordingly, the Court denies Plaintiff’s application to proceed in
     Case 2:20-cv-01676-JAD-NJK Document 3 Filed 09/15/20 Page 2 of 3



1    forma pauperis without prejudice because the application is incomplete.
2           With respect to Plaintiff’s motion for limited leave to proceed in forma pauperis absent a
3    financial certificate, Docket No. 1-2, Plaintiff’s motion is denied without prejudice because the
4    request is premature. The Court will grant Plaintiff a one-time extension to file a fully complete
5    application to proceed in forma pauperis on or before November 13, 2020. If Plaintiff is not able
6    to obtain the required paperwork to file a fully complete application to proceed in forma pauperis
7    by November 13, 2020, Plaintiff may file another motion for the Court’s consideration. However,
8    absent unusual circumstances, the Court will not grant any further extensions of time.
9           If Plaintiff does not file a fully complete application to proceed in forma pauperis with all
10   three required documents on or before November 13, 2020, the Court will dismiss this case
11   without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to acquire all
12   three of the documents needed to file a fully complete application to proceed in forma pauperis or
13   pays the full $400 filing fee.
14          A dismissal without prejudice means Plaintiff does not give up the right to refile the case
15   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
16   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
17   an application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before
18   November 13, 2020 to proceed with this case.
19          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
20   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
21   in forma pauperis with all three documents or pays the full $400 filing fee.
22   II.    CONCLUSION
23          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
24   pauperis, Docket No. 1, is DENIED without prejudice to file a new fully complete application to
25   proceed in forma pauperis with all three required documents.
26          IT IS FURTHER ORDERED that Plaintiff’s motion for limited leave to proceed in forma
27   pauperis absent a financial certificate, Docket No. 1-2, is DENIED without prejudice.
28



                                                      -2-
     Case 2:20-cv-01676-JAD-NJK Document 3 Filed 09/15/20 Page 3 of 3



1            IT IS FURTHER ORDERED that the Clerk of Court will send Plaintiff the approved form
2    application to proceed in forma pauperis by an inmate, as well as the document entitled
3    information and instructions for filing an in forma pauperis application.
4            IT IS FURTHER ORDERED that, on or before November 13, 2020, Plaintiff will either
5    pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
6    administrative fee) or file with the Court:
7            (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
8            approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
9            3),
10           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
11           (i.e. page 4 of this Court’s approved form), and
12           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
13   six-month period.
14           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
15   proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action
16   on or before November 13, 2020, the Court will dismiss this action without prejudice for Plaintiff
17   to refile the case with the Court, under a new case number, when Plaintiff has all three documents
18   needed to file a complete application to proceed in forma pauperis or pays the the full $400 filing
19   fee.
20           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
21   No.1-1, but will not file it at this time.
22           IT IS SO ORDERED.
23           DATED: September 15, 2020.
24
25                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                     -3-
